Citation Nr: 1125521	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bladder disability.

4.  Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to April 2006.  Her service for this period was uncharacterized.  Service records indicate that the separation was an entry level discharge.  Under 38 C.F.R. § 3.12(k)(1), this type of discharge shall be characterized as under conditions other than honorable. 

This case comes before the board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for a right knee condition, back condition, bladder condition, and depression.

In July 2010 the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board's decision addressing the claim for service connection for a bladder disability is set forth below. The claims for service connection for a right knee disability, a back disability, and an acquired psychiatric disability, to include depression, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on her part, is required.


FINDING OF FACT

There is no evidence of a current bladder disability manifested by urinary urgency or incontinence.




CONCLUSION OF LAW

A bladder disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, an August 2006 notice letter provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for a bladder disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter specifically informed the Veteran to submit any evidence in her possession pertinent to the claim herein decided.  The August 2006 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The Board finds the duty to notify provisions of the VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless error.  The August 2006 letter was provided to the Veteran prior to the initial adjudication of the claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and the report of an August 2007 VA examination.  Also of record and considered in connection with the appeal are the transcript of the July 2010 Board hearing and various written statements provided by the Veteran and by her representative, on her behalf. 

The Veteran was afforded a VA examination in August 2007 to obtain medical evidence as to the nature and likely etiology of the claimed bladder disability.   

No further RO action on the matter herein decided, prior to appellate consideration, is warranted.  Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 



II.  Legal Criteria

As an initial matter, under VA laws and regulations, and for benefits purposes, a veteran is a person who served in the active military and who was discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2010).

The Veteran's personnel records indicate that her separation was an entry level separation. Thus, her separation is considered to be under conditions other than dishonorable and she would not be barred from receiving VA benefits should the evidence show that she has a disability as a result of an injury or disease incurred in or aggravated by service.  See 38 C.F.R. § 3.12(k)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.               § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."

II.  Analysis

The Veteran contends that she is entitled to service connection for a bladder disability, as she believes that this disability originated during her active duty service.

The Veteran's service treatment records note overflow incontinence in February 2006.  There were no symptoms of a urinary tract in infection, and there were no other neurologic symptoms.  No cause was determined.  Daytime urinary incontinence was also noted in March 2006. 

Following service, VA outpatient treatment records show a past medical history of urge incontinency in July 2006.  A continued assessment of urge incontinence was noted.  Further VA outpatient treatment records show difficulties with enuresis.  

On VA examination in August 2007, the Veteran reported that it was difficult for her to feel anything right before urinating until she voided.  She reported that she had urinated on herself in the military and since service, and reported that the symptoms began with in-service injuries to her knee and back.  The examiner noted that an in-service cystoscopic examination did not yield any findings.  A diagnosis of urgency on urination was assigned.

During the Veteran's July 2010 Board hearing, she testified that she had problems with incontinence during service, but a urologist could not find anything wrong.  She noted that treating physicians following service have also been unable to find anything physically wrong, though she still experienced the same symptoms.

In sum, the record reflects that while the Veteran experienced difficulties with urinary urgency and incontinence during and following service, no cause has been found and no diagnosis related to these symptoms has been assigned.

The Board observes that the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. Without a pathology to which the symptoms of urgency or incontinence can be attributed, there is no basis to find a disability or disease for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to some time in the distant past).

Since there is no competent evidence of current bladder disability, the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application. Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a bladder disability is denied.



REMAND

The Board's review of the claims file reveals that further development of the remaining claims on appeal is warranted.

With respect to the Veteran's claimed right knee and back disabilities, the Board notes that service treatment records reflect her complaints of back and right knee pain.  Bruising on the back of the right knee as the result of obstacle training was noted in January 2006.  Also in January 2006, the Veteran complained of back pain.  An assessment of backache and knee overuse pain was indicated.

Following service, VA outpatient treatment records document continued complaints of back and knee pain.  In July 2006, the Veteran indicated that she injured her right knee 3 months ago.  An x-ray of the Veteran's right knee was unremarkable.  In August 2006, it was noted that the Veteran had good range of motion of the right knee, but a questionable strength deficit.  In a January 2007 psychiatric report, posttraumatic arthritis of the right knee was reported.

On VA examination in August 2007, the Veteran described right knee and back injuries she incurred during basic training, and indicated that she continued to experience symptoms of back and right knee pain.  After a physical examination and negative x-rays, diagnoses of right knee strain and low back strain were assigned.  

Additional VA outpatient treatment records include the reports of May 2008 MRIs of the lumbar spine and right knee reflecting no abnormalities.  A May 2009 thoracic spine MRI report notes impression of minimal scoliosis of the dorsolumbar junction which may be positional.  In May 2009, the Veteran was assessed with probable degenerative disc disease of the lumbar spine with radicular symptoms and knee arthralgia.  

In this case, given the negative MRI and x-ray findings, various notations of complaints and diagnoses in VA outpatient records, and the diagnoses of right knee low back strain found on VA examination, it is unclear whether the Veteran has current, definitive diagnoses related to her right knee and back complaints.  In addition, the VA examiner, who assigned diagnoses of right knee strain and low back strain, failed to discuss the etiology of these disabilities, and did not provide an opinion as to whether it is at least as likely as not that any current back and right knee disability is related to service, to include the Veteran's complaints of right knee and back pain therein.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2.  Therefore, the Board must remand the claim so that the RO can obtain a medical opinion as to whether the Veteran has current right knee and back diagnoses, and an opinion on the medical relationship between any current diagnoses and service.

With respect to the Veteran's claim for service connection for a psychiatric disorder, to include depression, the Board points out that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).

In the instant case, the record includes psychiatric diagnoses of record other than depression.  On VA examination in January 2007, posttraumatic stress disorder (PTSD) was diagnosed.  VA outpatient treatment records reflect diagnoses of PTSD, anxiety, depression, and bipolar disorder.  Given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass both claims for service connection for depression and for psychiatric disability other than depression.

As the RO has not addressed the matter of service connection for psychiatric disability other than depression, that matter is being remanded for RO consideration of the matter, in the first instance, to avoid any prejudice to the Veteran.  

The Veteran's service treatment records reflect that she was recommended for discharge from service in March 2006 due to a diagnosis of depression.  It was noted that the Veteran indicated she had been diagnosed with depression since she was 10 years old and had been on psychiatric medication.  The examiner noted current symptoms of depression, irritability, and suicidal ideation, and found that there was no indication that the Veteran's psychiatric disability had been aggravated by her short period of active duty.

With respect to post-service medical records, on VA psychiatric examination in January 2007, the examiner assigned a diagnosis of PTSD related to childhood trauma and disruption, and exacerbated by harassment during basic training.

In addition, the Board notes that VA outpatient treatment records further reflect that the Veteran has discussed events of sexual trauma during service.  She also testified during the July 2010 Board hearing that a drill sergeant sexually assaulted her during service, though she never reported the incident.  

The Board further notes that while there is no evidence of a sexual assault in service, cases involving allegations of a personal assault--to include sexual assault--fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).   38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(4).  See also M21-1, Part III, 5.14(d).  The record reflects that the RO has not yet advised the Veteran of alternative sources of supporting evidence and the requirements of 3.304(f)(4).  

In addition, the Board notes that there is no opinion of record that adequately addresses whether the Veteran had a psychiatric disorder that pre-existed service and was aggravated during service, or whether she has a current psychiatric disorder that had its onset in or is otherwise related to service, to include her reports of harassment and sexual assault during training.   Moreover, 38 C.F.R. § 3.304(f)(4) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  

Given the indication of a pre-existing psychiatric disability prior to the Veteran's service, diagnosis of depression during service, the VA examiner's opinion that PTSD was exacerbated during service, and the Veteran's allegations of harassment sexual trauma in service, the Board believes that further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal. See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the RO should obtain another VA medical that addresses whether it is at least as likely as not (50 percent probability or more) that any currently diagnoses psychiatric disability pre-existed service and was aggravated beyond the natural progression in, or as a result of, service, or whether the any currently diagnosed psychiatric disorder had its onset in service or is otherwise related to service. 

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding records of VA treatment for the claimed right knee, back, and psychiatric disabilities. The record reflects that the Veteran has been receiving treatment from the Dallas, Texas VA Medical Center (VAMC). The claims file contains VA medical records through June 2010. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Dallas VAMC any outstanding records of treatment for psychiatric disorders following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.
	
Further, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim son appeal. 

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Dallas VAMC any outstanding records of evaluation and/or treatment of the Veteran, since June 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.



3.  The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) advising her of the notice requirements under 38 C.F.R. § 3.304(f)(3) for personal assault claims.  The Veteran should be notified that she may submit evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her personal assault stressor, and that she may furnish this type of evidence or advise VA of potential sources of such evidence; and advising the Veteran that examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy; a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

4.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of any current psychiatric disorder, to include depression and PTSD.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner in connection with the examination.   

All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current psychiatric diagnoses.

The examiner should provide an opinion for the following questions:  whether it is at least as likely as not that the Veteran has PTSD or some other psychiatric disorder from sexual trauma during her military service; whether it is at least as likely as not that the Veteran's current psychiatric disorder, if any, first manifested in service or is medically related to her period of service; and whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder (including PTSD) that existed prior to service was aggravated (i.e., made permanently worse) during her military service beyond its natural progression. 

If a diagnosis of PTSD is made, the examiner should report the stressor event which caused the PTSD.  

Regarding the claimed PTSD due to sexual assault in service, in reviewing the Veteran's claims file, the examiner should identify if there are records indicating any change in behavior or performance subsequent to the alleged sexual assault and offer an opinion as to the clinical significance of any behavioral changes.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.


5.  Then, the RO should schedule the Veteran for VA orthopedic examination to determine the nature and likely etiology of the claimed back and right knee disabilities.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner in connection with the examination.   

All indicated studies and tests deemed necessary should be performed.  The examiner should report all current diagnoses pertinent to the back and right knee.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current back and/or right knee disability that had its clinical onset during service or is medically related to disease or injury in service.  The examiner in this regard should address the in-service findings of back and knee pain in formulating the requested opinion.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.


6.  Then, the claims for service connection for a right knee disability, back disability, and psychiatric disorder, to include depression and PTSD, should be readjudicated.  If the determination of these claims remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


